73286: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-91051: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73286


Short Caption:IN RE: ESTATE OF SARGECourt:Supreme Court


Related Case(s):82623


Lower Court Case(s):Carson City - First Judicial District - 16RP000091BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/23/2017 / Chubb, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:02/06/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantEstate of Edwin John SargeTory M. Pankopf
							(Tory M. Pankopf, Ltd.)
						


AppellantEstate of Thelma Ailene SargeTory M. Pankopf
							(Tory M. Pankopf, Ltd.)
						


AppellantJill SargeTory M. Pankopf
							(Tory M. Pankopf, Ltd.)
						


Reference PartyEstate of Thelma Ailene Sarge


RespondentQuality Loan Service CorporationKristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						


RespondentRosehill, LLCWilliam A. Baker
							(Walsh & Rosevear)
						James M. Walsh
							(Walsh & Rosevear)
						Anthony J. Walsh
							(Walsh & Rosevear)
						





Docket Entries


DateTypeDescriptionPending?Document


06/20/2017Filing FeeFiling Fee Paid. $250.00 from Tory M. Pankopf.  Check no. 5913.


06/20/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-20458




06/20/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-20462




06/21/2017Notice/IncomingFiled Notice of Appearance (James Walsh as counsel for the Respondent Rosehill, LLC).17-20610




06/23/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet L. Chubb.17-21001




07/18/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for week of August 18. 2017.17-23821




07/18/2017Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.17-23867




08/04/2017Order/ProceduralFiled Order. This court issued a notice directing appellants to file the docketing statement. To date, appellants have failed to comply with that notice. Docketing Statement due: 10 days.17-26019




08/08/2017Docketing StatementFiled Appellants' Docketing Statement Civil Appeals.17-26224




08/11/2017Notice of Appeal DocumentsFiled District Court Docket Entries.17-26901




08/22/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-28165




08/22/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-28179




08/23/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-28352




09/22/2017Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.17-32161




09/25/2017Order/ProceduralFiled Order to File Amended Docketing Statement.  Due:  20 days.17-32405




10/03/2017Transcript RequestFiled Request for CD-Rom Containing Audio File of Proceeding and Notice of Transcription of Same.17-33526




10/09/2017Notice of Appeal DocumentsFiled District Court Docket Entries.17-34138




11/07/2017Order/ProceduralFiled Order.  Amended Docketing Statement due:  11 days.17-38108




11/07/2017Docketing StatementFiled Amended Docketing Statement Civil Appeals.17-38296




11/20/2017Notice/IncomingFiled Request for Notice of Counsel (Thomas N. Beckom hereby Requests Notice as Counsel for Respondent Quality Loan Service Corporation).17-39929




11/22/2017MotionFiled Appellant's Motion for Extension of Time (Opening Brief).17-40351




11/22/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: December 21, 2017.17-40364




11/22/2017Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 11 days from the date that appellants' response is served. Briefing is suspended.17-40395




12/26/2017MotionFiled Appellant's Response to Order to Show Cause.17-44444




12/29/2017Notice/IncomingFiled Appellant's Notice of Completion and Delivery of Transcript.17-44923




01/03/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.18-00231




05/09/2018Order/ProceduralFiled Order to File Supplemental Briefs.  Appellants shall have 15 days from the date of this order to file and serve their supplemental brief.  Respondents shall have 10 days from service of appellants' brief to file and serve their supplemental brief.  The supplemental briefs shall not exceed 15 pages or 7,000 words.18-17587




05/25/2018MotionFiled Appellant's Motion for Extension of Time to File Supplemental Brief.18-20128




05/30/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Supplemental Brief due:  June 7, 2018.  Respondents shall have 10 days from service of appellant's brief to file and serve their supplemental brief.18-20465




06/15/2018MotionFiled Appellant's Motion For Extension of Time to File Supplemental Brief.18-22891




06/26/2018Order/ProceduralFiled Order Granting Motion. The clerk shall file the supplemental brief received on June 15, 2018. Respondent shall have 10 days from the date of this order to file and serve their supplemental brief.18-24288




06/26/2018BriefFiled Appellant's Supplemental Brief to Order to Show Cause.18-24292




07/11/2018BriefFiled Respondent Quality Loan Service Corporation's Response to the Supplemental Brief Responding to this Court's Order to Show Cause.18-26342




07/11/2018BriefFiled Respondent Rosehill LLC's Supplemental Brief.  (In Response to Order to Show Cause filed May 9, 2018.)18-26440




12/27/2018Opinion/Non-DispositionalFiled Authored Opinion. "Appeal may proceed." Appellants: Opening brief and Appendix due: 60 days. Before: Pickering/Gibbons/Hardesty. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty. 134 Nev. Adv. Opn. No. 105. NNP18-KP/MG/JH (SC)18-910516




02/25/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: March 11, 2019. (SC).19-08557




03/12/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.  (SC)19-10904




03/13/2019MotionFiled Respondent Rosehill, LLC's Motion to Dismiss and Opposition to Appellant's Request for Extension of Time to File Opening Brief. (SC)19-11075




03/13/2019Notice/IncomingFiled Respondent Quality Loan Service Corp.'s Joinder  to Rosehill, LLC's Motion to Dismiss and Opposition to Appellant's Request for Extension of Time to File Opening Brief.  (SC)19-11122




04/04/2019Order/ProceduralFiled Order Granting Motion in Part.  Appellants have filed an untimely motion for an extension of time to file the opening brief.  Respondents oppose the motion and move to dismiss this appeal.  Despite appellants' failure to oppose the dismissal motions, this court denies the motions at this time.  Appellants shall have until April 10, 2019, to file and serve the opening brief and appendix.  (SC)19-14652




04/10/2019MotionFiled Appellants' Motion for 1-Day Extension to File Opening Brief. (SC)19-15776




04/11/2019BriefFiled Appellants' Opening Brief. (SC) (STRICKEN PER 04/16/19 ORDER).


04/11/2019AppendixFiled Appendix to Opening Brief Vol 1 & 2. (SC)19-16046




04/16/2019Order/ProceduralFiled Order Granting Motion. Cause appearing, the motion for an extension of time filed on April 10, 2019, is granted. The opening brief and appendix were filed on April 11, 2019.  However, the opening brief is deficient because it lacks a disclosure and a routing statement. The clerk shall strike the opening brief filed on April 11, 2019. Appellants' Amended Opening Brief due: 7 days. (SC).19-16563




04/18/2019BriefFiled Appellant's Opening Brief. (SC)19-17141




04/18/2019Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (Appellant's Opening Brief). (SC)19-17179




04/26/2019Notice/IncomingFiled Appellant's Certificate of Service (Opening Brief and Excerpts of Record). (SC)19-18514




05/17/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Quality Loan Service Corporation's Answering Brief due: June 3, 2019. (SC).19-21771




05/17/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Rosehill, LLC's Answering Brief due: June 3, 2019. (SC).19-21775




06/03/2019BriefFiled Respondent Quality Loan Service Corporation's Answering Brief. (SC)19-24042




06/03/2019Notice/IncomingFiled Respondent Quality Loan Service Corporation's Certificate of Service (Answering Brief). (SC)19-24059




06/03/2019BriefFiled Respondent Rosehill, LLC's Joinder to Respondent Quality Loan Service, LLC's Answering Brief. (SC)19-24072




08/14/2019Case Status UpdateBriefing Completed/To Screening. No Reply Brief Filed. (SC)


02/06/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-05197




02/27/2020Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." NNP20-RP/JH/EC. (SC).20-07912




03/03/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.  (SC)20-08571




03/10/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-09521




03/20/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-10931




03/23/2020RemittiturIssued Remittitur. (SC)20-11054




03/23/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/25/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC).20-11518




04/22/2020RemittiturFiled Remittitur. Received by County Clerk on March 24, 2020. (SC)20-11054





Combined Case View